March 4, 1905. The opinion of the Court was delivered by
The plaintiff recovered judgment in a magistrate court for twenty-five dollars damages for failure of defendant's passenger train to stop at a flag station and take the plaintiff on as a passenger, in response to his signal. Upon appeal, the Circuit Judge reversed the judgment, on the ground that there was no evidence of either actual or punitive damages upon which the judgment could be supported. *Page 555 
It is well established that this Court cannot review the Circuit Court's findings of fact in a case before that Court on appeal from a magistrate court.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.